Citation Nr: 1719444	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for colorectal cancer.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1996 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in which the RO denied service connection for colorectal cancer.

In July 2015, the Board remanded the claim for further development by the RO.  The matter has now been returned to the Board for adjudication.  

The Board notes that since the latest certification of appeal, the Veteran submitted additional evidence and requested review by the Agency of Original Jurisdiction (AOJ) if the Board could not reach a favorable decision on the claim.  However, since the Board has reached a favorable decision, it is unnecessary to remand that portion of the claim to the AOJ. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's colorectal cancer was incurred in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for colorectal cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.256(a), 3.159, 3.326(a) (2016).  In light of the favorable decision regarding the instant claim, no further discussion of the duties to assist and notify is necessary. 

II.  Service Connection for Colorectal Cancer 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's claim presents a complicated medical question of diagnosis and etiology.  The Veteran began experiencing symptoms related to colorectal cancer in January 2004.  These symptoms started with low back pain, but by August 2004 included rectal bleeding, loss of appetite, weight loss, and problems with urination.  In October 2004 he was diagnosed with a malignancy in the rectum-rectal carcinoma-and further exploration revealed that cancer had spread throughout the pelvis from that malignancy. 
The primary question in this claim is whether colorectal cancer was incurred in service.  The Veteran was not treated for colorectal cancer during service and service treatment records are silent for complaints of any obvious symptoms related to it.  

In November 2011 the Veteran submitted an opinion from Dr. J.R. from the Division of Medical Oncology at the Mayo Clinic, where the Veteran had been treated for cancer.  Dr. J.R. opined that the tumor in the Veteran's bowel must have begun to grow several years before the manifestation of back pain in January 2004, since a localized tumor of the bowel on its own would not produce back pain.  
In February 2012, the Veteran submitted an additional opinion from a private treating physician, Dr. R.J.B.  Dr. R.J.B. stated that colon cancer is a "notoriously slow growing disease" and that it can take "several years" for a polyp to "develop into a significant malignancy."  Because of this, it was "very highly probable" that the Veteran had the disease prior to separation from service.  In addition, Dr. R.J.B. noted that the Veteran had reported back pain in 2000, and that it was possible that this was a manifestation of colorectal cancer.  

In December 2015, a VA examiner reviewed the Veteran's claim file.  The examiner pointed out that the Veteran has an abnormality of the MSH2 gene that can predispose him to Lynch Syndrome, which is known to cause colon cancer to occur at an abnormally early age compared to the general population.  The examiner acknowledged that in most cases colon cancer is slow-growing, but that it would be speculative to make that claim about the Veteran's specific diagnosis.  This is because the transition from polyp to cancer can occur in as little as 30 months for patients with Lynch Syndrome.  The examiner also noted that, given the proximity of the tumor to the anus, rectal bleeding would likely have been noticeable sooner than August 2004 if the cancer had developed in service.  The examiner concluded that it was possible that the Veteran had an in-service incurrence of colorectal cancer, but it was less likely than not.  Although this opinion provided substantive rationale, it failed to properly address the likelihood of a malignant polyp during the Veteran's service.  The VA examiner discussed the possibility that cancer could develop in 30 months for patients with Lynch Syndrome.  The Veteran first received medical attention for symptoms related to colorectal cancer 37 months after separation.  The VA examiner did not adequately discuss the significance of that seven-month difference and how it would have affected the progression of the disease. 

Most recently, in February 2017, the Veteran submitted an additional opinion from the Director of Oncology at the Marion, Illinois VA Medical Center, where the Veteran had received the initial cancer diagnosis.  The Director of Oncology acknowledged the Veteran's MSH2 genetic abnormality, but stated that the medical literature describes colon carcinoma as developing over the course of several years.  Therefore, the examiner opined, it is likely that the tumor could have begun developing while the Veteran was still in service. 

The etiology of the colorectal cancer is uncertain, as is evidenced by the variety of competent, credible medical opinions from both VA and private physicians.  However, with opinions that both support and negate the Veteran's claim with relatively equal weight, the evidence of whether colorectal cancer was incurred in service is in equipoise.  Accordingly, finding all reasonable doubt in the Veteran's favor, the claim for service connection for colorectal cancer is granted. 


ORDER

Entitlement to service connection for colorectal cancer is granted. 


REMAND

The Veteran's combined rating for all disabilities is currently 10 percent, pending the rating of the instant claim.  As the schedular assignment of a total disability rating is dependent on the schedular rating of the Veteran's service-connected disability or disabilities, adjudication of the claim for TDIU must be deferred pending implementation of the Board's contemporaneous granting of the claim of service connection for colorectal cancer.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Rate the granted claim for service connection for colorectal cancer. 

2.  Then, re-adjudicate the Veteran's claim for TDIU on a de novo basis.  Should adjudication not result in the claim being granted by the RO, issue a Supplemental Statement of the Case and, after allowing the Veteran and his representative an appropriate amount of time to respond, forward the claim to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


